Luke, J.
This case was heretofore here for review, and is reported in 36 Ga. App. 602 (137 S. E. 573). It is now here on exception to the overruling of an extraordinary motion for a new trial, and the ground of the motion is that “because, a short time *162after the trial of said ease at the September term, 1926, of said court, James Elam, the witness who claimed to have been beaten by defendants, admitted that he had perjured himself in the trial of said case, as will appear by affidavit of W. C. Clary hereto attached.” The affidavit was to the effect that the said witness admitted to affiant that he had testified falsely upon the trial of the case against the defendants. Upon the authority of Norwood v. State, 28 Ga. App. 238 (5), 240 (111 S. E. 59), and cit., the judgment overruling the extraordinary motion for a new tria) must be affirmed.

Judgment affirmed.


Broyles, O. J.', and Bloodworth, J., concur